On November 8, 2012, the Defendant was sentenced to a commitment to the Montana Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended on each count to run concurrently with each other for the following offenses: COUNT I: burglary as part of a common scheme, a felony; and COUNT II: theft as part of a common scheme, a felony. The Court recommends that the Defendant be screened for chemical dependency treatment while in Department custody.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Samantha Stephens, third year law student under the supervision of Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from *31a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 24th day of June, 2013.
The Division has considered the age of the Defendant, the activity involved with the defendant, the need for programming, the opportunity for programing, the prospect that the programing will be delayed which he needs if something is not done to adjust his sentence, the general equitable considerations about his involvement in the crimes compared to the other person who may be called a co-defendant, and a general equitable sentence to similar crimes in other districts. It is the unanimous decision of the Division that the Defendant’s sentence is clearly excessive and should be adjusted to a commitment to the Department of Corrections for a period of eight (8) years with five (5) of those years suspended. Those two counts should be concurrent.
Therefore, it is the unanimous decision of the Division that the sentence shall be amended as follows: a commitment to the Montana Department of Corrections for a term of eight (8) years, with five (5) years suspended on each count to run concurrently with each other for the following offenses: COUNT I: burglary as part of a common scheme, a felony; and COUNT II: theft as part of a common scheme, a felony. The Court recommends that the Defendant be screened for chemical dependency treatment while in Department custody. The terms and conditions shall otherwise remain as imposed in the Judgment of November 8, 2012.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.